Citation Nr: 0507951	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  00-13 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial disability evaluation greater than 
30 percent from August 1, 1998, to October 3, 1999, greater 
than 60 percent from October 4, 1999, to June 15, 2000, 
greater than 60 percent from October 1, 2000, to November 11, 
2003, and greater than 30 percent from November 12, 2003, for 
disability currently characterized as atherosclerotic 
coronary artery disease, status post coronary artery bypass 
graft and myocardial infarction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs.  The veteran presented 
personal testimony before a hearing officer at the RO in 
September 2000.  A transcript of the hearing is of record.  

The Board remanded the case in June 2003 for further 
development, and the case was returned to the Board in 
January 2005.  


REMAND

The veteran underwent a VA examination in connection with his 
claim for a higher evaluation for his heart disability in 
November 2003.  At that time, the examiner noted that the 
veteran declined the opportunity to participate in a exercise 
stress test.  The examiner indicated that since the veteran 
did not undergo an exercise stress test the only reliable 
test was his cardiac echocardiogram which was performed in 
February 2003 which showed an ejection fraction of 55 
percent.  The level of METS was estimated at 5-6 and the 
examiner stated that it was as likely as not that the METS 
level could be higher.  

In February 2005, the veteran submitted additional argument 
and evidence directly to the Board.  He essentially argues 
that the November 2003 VA examination is inadequate and that 
his heart disability warrants a 100 percent rating.  The 
medical evidence submitted notes that the veteran experienced 
angina with only 3 METS of exercise.  The veteran has not 
waived his right to have this evidence initially considered 
by the RO.

The Board also notes that in an April 2004 rating decision, 
the RO reduced the evaluation for the veteran's heart 
disorder from 60 percent to 30 percent, effective November 
12, 2003.  However, in the supplemental statement of the case 
issued later in April 2004, the RO addressed why an 
evaluation in excess of 60 percent is not warranted during 
the period from November 12, 2003, rather than why an 
evaluation in excess of 30 percent is not warranted during 
that period.   

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:  

1.  The RO should undertake any indicated 
development.  In particular, after 
reviewing the newly submitted medical 
evidence, the RO should consider whether 
it substantiates the veteran's claim or 
whether the veteran should be afforded 
another VA examination in view of the 
recent medical findings and the veteran's 
argument with respect to the inadequacy 
of the November 2003 VA examination.  

2.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran unless he is otherwise notified, but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




